Exhibit 10.1

Cardinal Health, Inc.
Management Incentive Plan
Article 1.
Establishment and Purpose

1.1Establishment of Plan. The Cardinal Health, Inc. Management Incentive Plan
(the “Plan”) was originally established and approved by the Board of Directors
of the Company on August 14, 1996, and the Company’s shareholders initially
approved the material terms of the Plan on October 29, 1996. The Plan is hereby
amended and restated effective as of August 5, 2014, and shall remain in effect
until terminated by the Board or the Committee. The Plan is intended to permit
the grant of awards that are intended to qualify as performance-based
compensation which is not subject to the deduction limitation rules under Code
Section 162(m), as well as awards that are not intended to so qualify.
1.2Purpose. The primary purposes of the Plan are to:
(a)Advance the interests of the Company and its shareholders by providing
Employees in leadership positions with an annual bonus incentive to achieve the
strategic objectives of the Company and its subsidiaries;
(b)Focus management on key measures that drive superior financial and management
performance and that result in enhanced value of the Company;
(c)Provide compensation opportunities that are externally competitive and
internally consistent with the Company’s strategic objectives and total reward
strategies; and
(d)Provide bonus opportunities that reward executives who are in positions to
make significant contributions to the overall success of the Company and its
subsidiaries.
Article 2.
Definitions

Whenever used in the Plan, the following capitalized terms shall have the
meanings set forth below:
2.1    “Administrator” means the Committee or such other authorized officers of
the Company to whom the power to administer the Plan has been properly
delegated.     
2.2    “Applicable Law” means the requirements of Code Section 162(m) applicable
to performance-based compensation.
2.3    “Award” means the cash bonus opportunity granted to a Participant under
the Plan.
2.4    “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.5    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations and rulings of general applicability issued thereunder as in
effect from time to time.
2.6    “Committee” means the Human Resources and Compensation Committee of the
Board, or such other committee of Directors appointed by the Board and comprised
of two (2) or more individuals who are “outside directors” (as that term is
defined under Applicable Law).
2.7    “Company” means Cardinal Health, Inc., or any successor thereto.
2.8    “Disability” shall have the meaning ascribed to such term in the long
term disability plan maintained by the Participant’s employer at the time that
the determination regarding Disability is made hereunder. Notwithstanding the
foregoing, if a payment under this Plan is deemed to be deferred compensation
that is subject to Code Section 409A, “Disability” has the meaning ascribed to
such term under that Code section.
2.9    “Effective Date” of the Plan was originally July 1, 1996. The Effective
Date of the amended and restated Plan is August 5, 2014.
2.10    “Employee” means a regular employee of the Company or of any subsidiary
of the Company. Directors who are not employed by the Company shall not be
considered Employees under the Plan.



--------------------------------------------------------------------------------



2.11    “Final Bonus” means the actual bonus earned during a Performance Period
by a Participant, as determined by the Administrator.
2.12    “Participant” means an Employee who meets the eligibility requirements
of Article 3 and has been granted an Award with respect to one or more
Performance Periods.
2.13    “Performance Criteria” shall have the meaning set forth in Article 4.
2.14    “Performance Period” means the twelve month period beginning on each
July 1st and ending on the next succeeding June 30th during the term of the
Plan, or such other time period established by the Administrator from time to
time with respect to which the attainment of Performance Criteria will be
determined.
2.15    “Plan” means this Cardinal Health, Inc. Management Incentive Plan.
2.16    “Qualified Performance-Based Award” mean an Award that is intended to
satisfy Applicable Law.
2.17    “Qualifying Performance Criteria” shall have the meaning set forth in
Section 4.1.
2.18    “Retirement” means termination of employment by a Participant (other
than by reason of death or Disability and other than in the event of Termination
for Cause) from the Company and its subsidiaries after attaining age fifty-five
(55) and having at least ten (10) years of continuous service with the Company
and its subsidiaries, including service with a subsidiary of the Company prior
to the time that such subsidiary became a subsidiary of the Company. For
purposes of the age and/or service requirement, the Administrator may, in its
discretion, credit a Participant with additional age and/or years of service.
2.19    “Target Award” means the amount of any Award as established by the
Administrator that would be payable to a Participant for a Performance Period if
the Performance Criteria for the Performance Period were fully (100%) achieved
and no negative discretion was exercised by the Administrator in regard to that
Award.
2.20    “Termination for Cause” means, unless otherwise determined by the
Administrator, termination of employment from the Company and its subsidiaries
on account of any act of fraud or intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of the Company or any subsidiary, or
the intentional violation of the written policies or procedures of the Company,
provided that for an Employee who is party to an individual agreement with the
Company defining Cause, “Cause” shall have the meaning set forth in such
agreement unless otherwise provided in such agreement. For purposes of this
Plan, a Participant’s termination of employment shall be deemed to be a
Termination for Cause if, after the Participant’s employment has terminated,
facts and circumstances are discovered that would have justified, in the opinion
of the Administrator, a Termination for Cause.
Article 3.
Eligibility and Participation

3.1    Eligibility and Participation. The Administrator shall designate, or
determine the methodology and criteria for the designation of, the Employees who
are granted Awards under the Plan, including any Employee who is an executive
officer of the Company. Awards may be Qualified Performance-Based Awards or
Awards that are not intended to be Qualified Performance-Based Awards. Only the
Committee may grant Qualified Performance-Based Awards.
3.2    Partial Performance Period Participation. An Employee who is selected to
participate in the Plan after the beginning of a Performance Period may be
granted an Award under the Plan for that Performance Period on a ratable basis
on such terms and conditions as determined by the Administrator.
3.3    No Right to Participate. No Employee shall at any time have a right to be
selected for participation in the Plan for any Performance Period, whether or
not he or she previously participated in the Plan.
Article 4.
Award Determination

4.1    Performance Criteria. As to each Performance Period, the Administrator
will establish Performance Criteria and level of achievement versus such
criteria that determine the amount that may be earned under an Award, subject to
adjustment as described in the Plan, which Performance Criteria may be based on
Qualifying Performance Criteria, other standards of financial performance or
personal performance evaluations. Notwithstanding the preceding sentence, the
Administrator may specify that an Award or a portion of an Award is intended to
be a Qualified Performance-Based Award if the Performance Criteria for such
Award or portion of an Award is a measure based on one or more Qualifying
Performance Criteria specified by the Administrator. Any determinations made
with respect to a Qualified Performance-Based Award shall be made, and the Plan
shall be construed, applied and administered with respect to any such Awards, in
a manner that the

2

--------------------------------------------------------------------------------



Administrator determines to be consistent with Applicable Law. For purposes of
this Plan, the term “Qualifying Performance Criteria” shall mean any one or more
of the following Performance Criteria, or derivations of such Performance
Criteria, either individually or in any combination, applied to either the
Company as a whole or to a business unit, subsidiary or product or product
category, either individually or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, and either calculated in accordance with U.S.
Generally Accepted Accounting Principles or as adjusted, in each case as
specified by the Administrator: (i) cash flow; (ii) earnings (including gross
margin, operating earnings, earnings before interest and taxes, segment profit,
earnings before taxes and discontinued operations, earnings from continuing
operations and net earnings); (iii) earnings per share; (iv) stock price; (v)
shareholders’ equity; (vi) total shareholder return; (vii) invested capital;
(viii) assets or net assets; (ix) return on investment; (x) revenue; (xi)
tangible capital; (xii) market share; (xiii) contract awards or backlog; (xiv)
distribution, selling, general, and administrative expenses; (xv) credit rating
or credit rating measures; (xvi) dividend payments; (xvii) improvement in
workforce diversity; (xviii) customer satisfaction, retention or loyalty; (xix)
employee satisfaction or retention; (xx) service levels; (xxi) net working
capital or net working capital days; (xxii) days sales outstanding; (xxiii) days
inventory on hand; (xxiv) days payable outstanding; (xxv) capital expenditures;
(xxvi) generics penetration; and (xxvii) economic profit. The Performance
Criteria may vary for different Performance Periods and need not be the same for
each Participant eligible for an Award for a Performance Period.
4.2    Adjustment of Performance Criteria. The Administrator is authorized to
determine the manner in which any Performance Criteria will be calculated or
measured to take into account such factors as the Administrator determines
appropriate, including market-related changes in inventory value, changes in
accounting principles, and extraordinary charges to income, provided that with
respect to Qualified Performance-Based Awards, the Administrator shall specify
and apply such calculations or adjustments in a manner it determines to be
consistent with Applicable Law.
4.3    Target Awards. For each Performance Period, the Administrator shall
establish a Target Award for each Participant. Awards shall be earned based upon
the financial performance of the Company or one or more operating groups of the
Company and the attainment of established Performance Criteria during a
Performance Period; provided, however, the maximum Award that may be paid to any
single Participant for any Performance Period is $7,500,000, such maximum Award
amount to be pro-rated if the Performance Period is less than a full fiscal
year. In the cases of Qualified Performance-Based Awards, the Performance
Criteria and Target Award shall be established no later than 90 days following
the first day of the Performance Period or after 25% of the Performance Period
has elapsed, if earlier, and the outcome relative to the attainment of the
Performance Criteria shall not be substantially certain at the time the
Performance Criteria and Target Award are established.
4.4    Final Bonus Determinations. At the end of each Performance Period, the
Administrator shall certify in writing the extent to which the applicable
Performance Criteria were met during the Performance Period. With respect to
Awards that are intended to be Qualified Performance-Based Awards, the Committee
will determine the Final Bonus based on the Performance Criteria, subject to the
Committee’s exercise of negative discretion to reduce any Final Bonus based on
such other business objectives or factors as determined by the Committee in its
sole discretion. With respect to Awards that are not intended to be Qualified
Performance-Based Awards, the Administrator will determine the Final Bonus based
on the Performance Criteria and such other business objectives or factors as it
determines appropriate. In the case of such Awards, the Administrator may adjust
(up or down) any Final Bonus on the basis of such further considerations as the
Administrator shall determine in its sole discretion.
Article 5.
Payment of Final Bonuses

5.1    Form and Timing of Payment. Each Participant’s Final Bonus shall be paid
in cash, in one lump sum, subject to applicable tax and other authorized
withholdings, on or before the 15th day of the third month after the end of the
applicable Performance Period. The Administrator may permit or provide for
deferred payment of any Final Bonus in accordance with such conditions and
procedures as the Administrator may specify in compliance with the requirements
of Code Section 409A.
5.2    Unsecured Interest. The Plan is intended to constitute an unfunded plan
for incentive compensation. To the extent that any party acquires a right to
receive a cash payment under the Plan, such right shall be equivalent to that of
an unsecured general creditor of the Company.
Article 6.
Termination of Employment

6.1    Termination of Employment Due to Retirement, Death or Disability. In the
event a Participant’s employment is terminated by reason of Retirement, death or
Disability during the applicable Performance Period, the Final Bonus determined
in accordance with Section 4.4 herein, if any, shall be prorated based upon the
length of time that the Participant was employed by the Company during the
Performance Period. In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred as of the date that the
Administrator determines was the date on which the definition of Disability was
satisfied. Unless determined otherwise by the Administrator, the Final Bonus
thus determined shall be paid at the same time payments are made to Participants
who did not terminate employment during the applicable Performance Period. The
right of the Participant to receive any payment under this Plan will pass to the
Participant’s estate in the event of the Participant’s death.

3

--------------------------------------------------------------------------------



6.2    Involuntary Termination of Employment (Not Retirement Eligible). If the
employment of a Participant is terminated by the Company (other than as a
Termination for Cause) during the fourth quarter of the applicable Performance
Period, the Final Bonus determined in accordance with Section 4.4 herein, if
any, shall be prorated based upon the length of time that the Participant was
employed by the Company during the Performance Period.
6.3    Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated before the fourth quarter of the Performance Period for
a reason other than due to Retirement, death, or Disability, all of the
Participant’s rights to any Final Bonus for that Performance Period shall be
forfeited unless otherwise determined by the Administrator in its sole
discretion. If a Participant terminates his or her employment for a reason other
than due to Retirement, death, or Disability prior to the date the Final Bonus,
if any, is paid, all of the Participant’s rights to any Final Bonus for that
Performance Period shall be forfeited.
6.4    Other Forfeiture Events. Awards under the Plan shall be subject to any
policies adopted by the Company pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended, and applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange. The Administrator may, in its discretion, require that all or any
portion of a Final Bonus is subject to an obligation of repayment to the Company
upon the violation of a non-competition and confidentiality covenant applicable
to the Participant. The Administrator may, in its discretion, also require
repayment to the Company of all or any portion of a Final Bonus if the amount of
the Final Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a financial statement restatement,
the Participant engaged in misconduct that caused or contributed to the need for
the financial statement restatement, and the amount of the Final Bonus would
have been lower than the amount actually awarded to the Participant had the
financial results been properly reported. This Section 6.4 shall not be the
Company’s exclusive remedy with respect to such matters. This Section 6.4 shall
not apply after a “change of control” of the Company as defined in the 2011
Long-Term Incentive Plan or any successor plan thereto.
Article 7.
Rights of Participants

7.1    Employment. No person shall have any claim or right to be granted an
Award under this Plan and the grant of an Award shall not confer upon any
Participant any right to be retained as an employee of the Company or any of its
subsidiaries, nor shall it limit or interfere in any way with the right of the
Company or any subsidiary to terminate the employment of any Participant at any
time or to increase or decrease the compensation of any Participant. There is no
obligation for uniformity of treatment of Participants under this Plan or
otherwise.
7.2    Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, other than by will or pursuant to the laws
of descent and distribution, or subject to any lien, directly, by operation of
law or otherwise, including, but not limited to, by execution, levy,
garnishment, attachment, pledge, or bankruptcy, and any attempt to take any such
action shall be null and void.
7.3    Foreign Participants. Subject to the provisions of Article 4, the
Administrator may, in order to fulfill the Plan purposes and without amending
the Plan, modify Awards granted to Participants who are foreign nationals or
employed outside the United States to the extent necessary to recognize
differences in local law, tax policy or custom.
Article 8.
Authority of the Administrator

8.1    General. The Plan shall be administered by the Administrator. Subject to
the provisions of the Plan, the Administrator will have full authority to
interpret the Plan and the terms of Awards made hereunder, to establish, amend
and rescind rules and regulations relating to the Plan, to determine the terms
and provisions for making or modifying Awards, to correct administrative errors,
and to make all other determinations necessary or advisable for the
administration of the Plan. All determinations and decisions made by the
Administrator pursuant to the provisions hereof shall be made in the
Administrator’s sole discretion and shall be final, binding and conclusive on
all persons. Notwithstanding any other provision of the Plan, the Administrator
shall not have any discretion or authority to make changes to any Qualified
Performance-Based Award to the extent that the existence of such discretion or
authority would cause such Award not to so qualify.
8.2    Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan, including the power to
approve Awards that are not intended to be Qualified Performance-Based Awards.
Such delegation may be revoked at any time. All determinations and decisions of
any delegate as to any disputed question arising under the Plan, including
questions of construction and interpretation, shall be final, binding and
conclusive on all persons, except to the extent that the Administrator provides
otherwise.
Article 9.
Amendments

The Committee, without notice, at any time and from time to time, may modify or
amend, in whole or in part, any or all of the provisions of the Plan, or suspend
or terminate it entirely; provided, however, that no such modification,
amendment, suspension, or termination may, without the consent of a Participant,
materially reduce the right of a Participant to a payment or distribution
hereunder to which he or she has

4

--------------------------------------------------------------------------------



already become entitled, as determined under Articles 4 and 6 hereof.
Shareholder approval of any amendment will be required only to the extent the
Administrator determines appropriate to satisfy Applicable Law. No new Award may
be granted during any period of suspension of the Plan or after termination of
the Plan.
Article 10.
Miscellaneous

10.1    Choice of Law. The Plan and all agreements hereunder shall be governed
by and construed in accordance with the laws of the State of Ohio, except as to
matters pre-empted or governed by federal law.
10.2    Withholding Taxes. The Company shall have the right to deduct from all
cash payments under the Plan any federal, state, or local taxes required by law
to be withheld with respect to any Final Bonus.
10.3    Additional Arrangements. Nothing contained in this Plan shall prevent
the Company from adopting other or additional compensation arrangements for any
Participant.
10.4    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
10.5    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
10.6    Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
10.7    Titles; Construction. Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of the Plan.
Any reference to a section (other than to a section of the Plan) shall also
include a successor to such section.



5